Name: Commission Regulation (EC) No 1787/98 of 14 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities15. 8. 98 L 228/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1787/98 of 14 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 15. 8. 98L 228/2 ANNEX to the Commission Regulation of 14 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 25,3 999 25,3 0805 30 10 382 59,4 388 66,5 524 73,3 528 66,8 999 66,5 0806 10 10 052 90,5 400 235,2 600 71,4 624 157,4 999 138,6 0808 10 20, 0808 10 50, 0808 10 90 388 60,0 400 71,3 508 86,9 512 56,0 524 50,8 528 84,7 804 109,3 999 74,1 0808 20 50 052 96,2 388 59,3 528 106,0 999 87,2 0809 30 10, 0809 30 90 052 103,6 999 103,6 0809 40 05 052 53,2 064 67,3 066 94,3 093 79,7 999 73,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.